      0:18-cv-01102-PJG          Date Filed 01/24/19    Entry Number 46        Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH CAROLINA



Antonio Maurice Scott, As Personal              Civil Action No.: 0:18-ev-01102-RMG-
Representative of the Estate of George                            PJG
Bynum,

                Plaintiff,
                                                 SUPPLEMENTAL DISCLOSURE
v.                                                 OF EXPERT WITNESS ON
                                                 BEHALF OF DEFENDANTS SIVA
Siva Chockalingam, MD.; Associates in               CHOCKALINGAM, M.D.,
Gastroenterology, P.A.; Berkeley                       ASSOCIATES IN
Endoscopy Center, L.L.C.; Robert Sharp,         GASTROENTEROLOGY, P.A., AND
MD. , Individual and/or Official Capacity          BERKELEY ENDOSCOPY
As Agent, Servant And/Or Employee of                   CENTER, L.L.C.
the South Carolina Department of
Corrections; South Carolina Department
of Corrections,

              Defendants.



       Pursuant to the Federal Rules of Civil Procedure, counsel for Defendants Siva

Chockalingam, M.D., Associates in Gastroenterology, P.A., and Berkeley Endoscopy Center,

L.L.C. certify that the following expert's report and his CV have been disclosed to all Parties and

that the written report prepared and signed by the expert contain all information required under

Fed. R. Civ. P. 26(a)(2)(B).

       1. C. Stephen Yarborough
          Gastroenterology Associates, P.A.
          200 B Patewood Drive
          Suite B200
          Greenville, SC 29615
          (864) 232-7338
          CSY1001(gastroassociates.com
      0:18-cv-01102-PJG        Date Filed 01/24/19     Entry Number 46       Page 2 of 3




       Pursuant to Fed. R. Civ. P. 26(a)(2)(C), based upon Plaintiffs medical records,

Defendants may present expert opinions from any of Plaintiffs health care providers.




                                    RICHARDSON PLOWDEN & ROBINSON, PA


                                    s/Zachary B. Hayden
                                    William C. McDow [Fed. ID 6359]
                                    billed() W richardsonplowden.com
                                    John H. Guerry [Fed. ID #12155]
                                    j t2,Lterryra)richardsonplowden.com
                                    Zachary B. Hayden [Fed. ID 12932]
                                    zhayden ichardsonplowden.com
                                    1900 Barnwell Street
                                    Post Office Drawer 7788
                                    Columbia, SC 29202
                                    803-771-4400
                                    A ttorneys for' Defendants Siva Chockalingam,
                                    Associates in Gastroenterology, PA and Berkeley
                                    Endoscopy Center, LLC


January 24, 2019
      0:18-cv-01102-PJG      Date Filed 01/24/19    Entry Number 46      Page 3 of 3




                               CERTIFICATE OF SERVICE

      I, the undersigned, an employee of Richardson Plowden & Robinson, P.A., attorneys for

Defendants Siva Chockalingam, MD, Associates in Gastroenterology, PA and Berkeley

Endoscopy Center, LLC, do hereby certify that I have served the foregoing Supplemental

Disclosure of Expert Witness on Behalf of Defendants Siva Chockalingam, M.D., Associates

in Gastroenterology, P.A., and Berkeley Endoscopy Center, L.L.C. on the below-listed

individuals via CM/ECF:

                                  J. Edward Bell, III, Esq.
                                  Gabrielle Sulpizio, Esq.
                                  Bell Legal Group
                                  219 North Ridge Street (29440)
                                  P.O. Box 2590
                                  Georgetown, South Carolina 29442
                                  A ttorneys for Plaintiff

                                  James E. Parham, Jr., Esq.
                                  James E. Parham, Jr., PA
                                  Post Office Box 1576
                                  Irmo, South Carolina 29063
                                  A ttorneys for Defendants Robert Sharp, MD and South
                                  Carolina Department of Corrections



                                  s/Zachary B. Hayden
                                  Zachary B. Hayden [Fed. ID 12932]
                                  zhavden(iOchardsonplowden.com
                                  1900 Barnwell Street
                                  Post Office Drawer 7788
                                  Columbia, SC 29202
                                  803-771-4400
                                  A ttorneys for Defendants S/va Chockalingam, MD, Associates
                                  in Gastroenterology, PA and Berkeley Endoscopy Center, LLC



January 24, 2019
